Title: To George Washington from Alexander Hamilton, 3 May 1794
From: Hamilton, Alexander
To: Washington, George


               
                  Sir,
                  Treasury Dept May 3d 1794.
               
               Inclosed are copies of a Letter of mine of the 25 ultimo to the Attorney General and of his answer.
               Concurring entirely in opinion with that officer, I am led to bring the subject under the eye of the President only from the reflection that a foreign Government is concerned in the question. And unless I receive a direction to the contrary, I shall act in conformity with that opinion. I am urged for a reply in a particular case which will go to Europe by the Vessel which shall carry Mr Jay.  With perfect respect I have the honor to be &c.
               
                  Alex: Hamilton
               
            